Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/14/22 have been fully considered but they are not persuasive.
Applicants remarks: The applicant argued on page 10 of the Applicants Remarks that:
“The applied references fail to teach or suggest each and every feature of amended Claim 1. For example, Freene describes “configuring measurement reference signals.” Freene, [0002]. However, Freene fails to disclose at least “wherein the configuration indicates the one or more groups of REs are in a last one or more symbols used for a downlink transmission.” Hu fails to cure the deficiencies of Freene discussed above. For example, Hu is directed to “methods and arrangements for transmitting a reference signal,” Hu, [0001]. Hu fails to disclose at least “wherein the configuration indicates the one or more groups of REs are in a last one or more symbols used for a downlink transmission.” Therefore, Hu also fails to teach or suggest at least these features of amended Claim 1. As such, Freene and Hu, either alone or in combination, fail to teach or suggest each and every feature of amended Claim 1.”

Examiners response: The amended claim limitation “wherein the configuration indicates the one or more groups of REs are in a last one or more symbols used for a downlink transmission” is taught by Freene. Freene teaches sending the configuration for CSI-RS as shown in Fig 12. Freene also shows that CSI-RS are configured such that the transmission of CSI-RS occurs in the last symbols 12 and 13 (Notice figs 8 and 10 which shows that CSI-RS are configured to be located in the 12th and 13th symbol, which are the last symbol in the DL transmission).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 10, 18, 19, 22, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne (US 20160337178) in view of Hu (US 20110310825).
Regarding Claim 1, Frenne teaches:
A method for wireless communications by a base station (Fig 12 notice BS), comprising:
determining a configuration of channel state information reference signals (CSI-RSs), wherein the configuration indicates a set of resource elements (REs) to be used for CSI-RSs and a first mapping of CSI-RS ports to the set of REs (Fig 12, notice BS must determine configuration before sending it to WD; and Figs 6-10 shows different configurations that are determined),
wherein the set of REs comprises one or more RE groups, with each RE group comprising two or more localized REs within one orthogonal frequency division multiplexing (OFDM) symbol (Fig 8, If Config 0 and Config 1 are considered Groups, they exist in the same symbol, such as shown in symbols 9 and 10; Its unclear if the groups are within one symbol or the localized REs?), wherein the two or more localized REs are adjacent to each other in the frequency domain (Fig 8, notice adjacency of REs for Config 0 or 1 in the frequency domain), wherein the configuration indicates the one or more groups of REs are in a last one or more symbols used for a downlink transmission (Notice figs 8 and 10 which shows that CSI-RS are configured to be located in the 12th and 13th symbol, which are the last symbol in the DL transmission), and
wherein the mapped CSI-RS ports are separated by orthogonal cover codes (OCCs) applied to the one or more RE groups ([0124] shows the BS transmitting CSI-RS in accordance with the configuration and length-4 OCCs);
sending an indication of the configuration of the CSI-RSs (Fig 11 100 shows CSI-RS CONFIGURATION message); and
transmitting the CSI-RSs according to the determined configuration (Fig 11 102, “TRANSMIT CSI-RS IN ACCORDANCE WITH THE CSI-RS CONFIGURATION”).
Frenne does not specifically disclose OCCs applied to RE groups in the frequency domain.
Hu teaches OCCs applied to RE groups in the frequency domain ([0066] ”where a length-4 OCC is constructed across two adjacent CDM subgroups in the frequency domain by OCC  mapping.”; Additionally, Hu shows in Figure 7, that a Group of REs a, b, c or d can be located in the same symbol, for example, Group “a” is in symbol  6)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the method of transmitting a reference signal as taught Hu. Such a modification would yield full peak power randomization [0017].

Regarding claim 9, 18, 30, The combined teachings discloses:   
signaling the configuration using at least one of radio resource control (RRC) signaling, layer 2 (L2) signaling, or layer 1 (LI) signaling (Frenne [0101] shows RRS signaling).

Regarding claim 10, Claim 10 is rejected based on the same reasoning as given in the rejection of claim 1, since claim 10 is directed towards a method corresponding to the method described in claim 1.

Regarding claim 19, Claim 19 is rejected based on the same reasoning as given in the rejection of claim 1, since claim 19 is directed towards an apparatus corresponding to the method described in claim 1.

Regarding claim 22, Claim 22 is rejected based on the same reasoning as given in the rejection of claim 1, since claim 22 is directed towards an apparatus corresponding to the method described in claim 1.

Claims 4-6, 13-15, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne (US 20160337178) in view of Hu (US 20110310825), in further view of Kang et al. (EP 2763339, cited on IDS and attached within the file), hereinafter referred to as Kang.
Regarding claim 4, 13, 25,  The combined teachings do not specifically teach wherein determining the configuration comprises: determining a plurality of REs to be used for a downlink transmission to a receiver; and selecting a group of REs, which are latest in time REs of the plurality of REs, for the set of REs to be used for the CSI-RSs
Kang discloses wherein determining the configuration comprises: determining a plurality of REs to be used for a downlink transmission to a receiver; and
selecting a group of REs, which are latest in time REs of the plurality of REs, for the set of REs to be used for the CSI-RSs (Kang: See fig 7 which shows R15-R22 using the last 2 time resources for CSI-REs).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Kang, since such a modification would provide a more reliable communication  between a number of users [0002].

Regarding claim 5, 14, 26,  The combined teachings and specifically Kang discloses:   
The method of claim 4, wherein data signals are not allowed to be multiplexed on the group of the latest REs (Kang: [0054] shows that the RE in which the CSI-RS of one antenna port is transmitted is not used to transmit PDSCH).
The motivation is the same as provided in the rejection of claim 4.

Regarding claim 6, 15, 27,  The combined teachings and specifically Kang discloses:   
receiving an acknowledgment (ACK) or a negative acknowledgment (NAK), of the data transmitted in the downlink transmission in a slot, mini-slot, or set of aggregated slots, in an uplink portion located in the end of the same slot, mini-slot, or set of aggregated slots (Kang: [0034]: shows ACK/NACK).
	The motivation is the same as provided in the rejection of claim 4.

Claims 2, 11, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne (US 20160337178) in view of Hu (US 20110310825), in further view of Hwang et al. (US 2016/0050617), hereinafter referred to as Hwang.
Regarding claim 2, 11, 23, the combined teachings does not specifically teach wherein the configuration further indicates orthogonal cover codes (OCCs) used for transmitting the CSI-RSs.
Hwang teaches wherein the configuration further indicates the orthogonal cover codes (OCCs) used for transmitting the CSI-RSs ([0164] shows identifying OCC for Aps in a CSI-RS configuration).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Hwang, since such a modification would improve detection performance [0164].

Claims 7, 16, 20, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne (US 20160337178) in view of Hu (US 20110310825), in further view of Seo et al. (US 2014/0211730), hereinafter referred to as Seo.
Regarding claim 7, 16, 20, 28, the combined teachings do not specifically teach wherein transmitting the CSI-RSs comprises transmitting the CSI-RSs on uniformly distributed REs in one orthogonal frequency domain multiplexing (OFDM) symbol.
Seo teaches wherein transmitting the CSI-RSs comprises transmitting the CSI-RSs on uniformly distributed REs in one orthogonal frequency domain multiplexing (OFDM) symbol ([0177] shows Res may be uniformly distributed).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Seo, since such a modification would be simpler and more effective [0177].

Claims 8, 17, 21, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne (US 20160337178) in view of Hu (US 20110310825), in further view of Harada et al. (US 20190007931)
Regarding claim 8, 17, 21, 29,    the combined teachings do not specifically teach wherein transmitting the CSI-RSs comprises transmitting the CSI-RSs on REs having one frequency and uniformly distributed over time.
Harada teaches wherein transmitting the CSI-RSs comprises transmitting the CSI-RSs on REs having one frequency and uniformly distributed over time (Fig s 6 and 7 and related description shows CSI-RS being allocated over symbols 12 and 13).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was disclosed to modify the combined teachings as taught by Harada, since such a modification would have improve the quality of channel state measurements and furthermore reduce the collisions with signals transmitted from other systems [0093].

Allowable Subject Matter
Claims 3, 12 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited references taken individually or in combination fails to particularly disclose:  the configuration indicates that the CSI-RSs span one orthogonal frequency division multiplexed (OFDM) symbol with a first numerology having a first subcarrier spacing and a cyclic prefix (CP) overhead, and transmitting the CSI-RSs comprises: applying the OCCs in the time domain, and transmitting the CSI-RSs using at least two OFDM symbols with a second numerology having a second subcarrier spacing that is at least double the first subcarrier spacing and the same CP overhead, as substantially recited in dependent claims 3, 12 and 24. These limitations in combination with the remaining limitations of claims 3, 12 and 24, are not taught nor suggested by the prior art or record.
It is noted that the closest prior art, Frenne shows configurations for 6 port and/or greater than 8-port CSI-RS. However, Frenne fails to disclose or render obvious the above underlined limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P GREY whose telephone number is (571)272-3160. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ferris W Derrick can be reached on (571) 272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P GREY/               Primary Examiner, Art Unit 2411